                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:18-cv-00092-FL



JAMAL A. YOUSEF,                     )
                                     )
                   Plaintiff         )
                                     )
       v.                            )               ORDER
ANDREW SAUL,                         )
Commissioner of                      )
 Social Security,                    )
                                     )
                   Defendant.        )
       ______________________________)

       Plaintiff’s counsel filed a motion for approval of attorney’s fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of $28,629.75. Attorney’s fees under

section 206(b) are paid from past-due benefits awarded to a successful claimant. 42 U.S.C. §

406(b). Plaintiff has previously been awarded attorney’s fees under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412, in the amount of $6,375.00 and will return to Plaintiff the amount

awarded under the EAJA.

       It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $28,629.75, and refund to Plaintiff the smaller award between this amount and

the EAJA award.

             16th day of December, 2020.
       This _____

                                             _______________________________
                                             UNITED STATES DISTRICT JUDGE




          Case 7:18-cv-00092-FL Document 66 Filed 12/16/20 Page 1 of 1
